JOHN R. GIBSON, Circuit Judge,
dissenting.
I respectfully dissent. I would affirm the judgment of the district court.
First, I am satisfied that the district court did not err in its finding that the government did not retain sufficient control over the project to justify the imposition of a duty upon it. I agree with the district court that the facts in this case are substantially different from those in McMichael v. United States, 751 F.2d 303 (8th Cir.1985), appeal after remand, 856 F.2d 1026 (8th Cir.1988). Our later McMichael decision stressed that a 51-part checklist contained a specific requirement that the contractor comply with an electrical storm *1074procedure, and, in the event of an electrical storm, the defense contract administration personnel were to evacuate areas of the building that contained explosive materials. 856 F.2d at 1033. In McMickael, this mandatory duty of evacuation was violated, the government inspectors had no discretion, and the discretionary function exception was held inapplicable. Id. at 1033-34. In the case before us, however, government employees exercised control of a far more general nature. The district court did not err in concluding that the government’s control was “markedly lower” than that found in McMichael. Murdock v. United States, No. CV86-L-492, slip op. at 6 (D.Neb. Nov. 30, 1988).
The determinative issue in this case is whether Bureau employees Mark Sintek and Richard Schwisow were negligent because they failed to issue stop orders. The district court made detailed findings on this subject, concluding that these employees had exercised reasonable precautions in the performance of their duties regarding the excavation and that neither Sintek nor Schwisow nor any other government agent acted negligently. The district court stated:
Sintek testified that he did not believe that the workers in the excavation were in imminent danger. The only workers who [sic] he saw in or near the excavation were the loader operator and a worker who was watering the walls of the excavation from above the hole. He did not recall ever seeing workers using whackers in excavations in which abutments had not already been placed. He had “eyeballed” the slopes on each of his visits to the site and had found that they were approximatley [sic] 45 degrees. He also attempted to inform Western’s foreman of the unnecessary overexcavation and he informed his own supervisor of his concerns about the unnecessary excavation.
Schwisow’s testimony, in addition to his testimony recounted above, established that he observed the site at the end of the normal workday and that he had no knowledge that the night crew would be working in that particular excavation that night. There was testimony that the night crew, until the night of the accident, had never worked with whackers in a bridge abutment excavation on this project, although the night crew had previously worked with whackers to compact the soil around abutments after they had been placed.
The testimony also showed that safety inspectors were not assigned to the night crew as a matter of course. The exception to this policy arose when the work that was performed by the night crew had to be ready to go the following morning so that the day crew could begin another task immediately. Wilson, the chief inspector, testified in his deposition that he probably would have assigned an inspector to the night crew had he known that the excavation was to be backfilled and compacted, but that he had no way of knowing that workers would be there because the contractor did not inform the Bureau of any plans to have workers there. Based on this evidence, I conclude that the defendant’s agents exercised reasonable precautions in the performance of their duties regarding the excavation.
Id. at 7-8.
These factual findings must be reviewed under the clearly erroneous standard. The court today, however, ignores its obligations as spelled out in Anderson v. City of Bessemer City, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511-12, 84 L.Ed.2d 518 (1985), and engages in its own fact-finding in determining that Bureau employees were negligent. Two specific factual findings are the foundation for the district court’s findings of negligence. First, until the night of the accident, the night crew had never worked with whackers in a bridge abutment excavation on this project, although they had used whackers to compact soil around abutments after the abutments had been placed — a later stage of the construction than was involved here. Second, neither Sintek nor Schwisow knew that the night crew would be working in that particular excavation that night. These findings are supported by the testi*1075mony of these individuals. Sintek testified that he had never observed a hand-held soil compactor in an excavation area before the placement of a bridge abutment. (Tr. 156). Sintek was never told by any representative of the contractor, Western, that a night shift crew would be working in the excavation that night. (Tr. 176). Schwisow also testified that he had never seen hand-held soil compactors in an excavation area before the placement of a bridge abutment on an abutment footing (Tr. 1144-45), and that he was not informed the night shift would be working in the excavation area that night. (Tr. 1154).10
The testimony of Sintek and Schwisow supports the findings of the district court. Insofar as there may have been differing testimony, the district court had the responsibility of resolving the conflicts. Bessemer City makes clear that “[t]he reviewing court oversteps the bounds of its duty under Rule 52(a) if it undertakes to duplicate the role of the lower court.” 470 U.S. at 573, 105 S.Ct. at 1511. “If the district court’s account of the evidence is plausible in light of the record viewed in its entirety, the court of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently. Where there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous.” Id. at 573-74, 105 S.Ct. at 1512.
The court today ignores these mandates and reduces the eight-day trial before the district court to nothing more than a “ ‘tryout on the road.’ ” Id. at 575, 105 S.Ct. at 1512. The detailed discussion of the evidence in this court’s opinion, at 1071-1072, demonstrates that the majority is making its own factual analysis and abandoning its responsibility to apply the clearly erroneous standard to the district court’s findings. To do so is error.
I further take issue with the court’s discussion of the discretionary function exception. The district court in its earlier order, on motion for summary judgment, held that the discretionary exception did not apply. In its later order following the trial, it is evident that the court analyzed the testimony in a far more detailed and fact-specific way. The district court did not give further consideration to the discretionary function exception based upon the more fact-specific inquiry at trial. The issue was not raised on appeal by the government. I believe the court’s discussion today is unnecessary. In view, however, of the reversal, I believe that it would be appropriate for the district court to reexamine the issue of the discretionary function exception on the basis of the expanded factual record and findings. I believe a close examination will show that the facts of the second McMichael decision are distinguishable from the facts of this case.
*1076[[Image here]]

. The court’s discussion that compactors had been seen in the excavations at night is irrelevant in view of the clear testimony and finding that compactors had never been used until the abutments were in place, a step much later in the process than the one concerned here.